Citation Nr: 1628369	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  14-19 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lexington, Kentucky


THE ISSUE

Entitlement to payment or reimbursement for the cost of unauthorized private medical expenses incurred at Appalachian Regional Healthcare Medical Center on March 3, 2014.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1967 to March 1970, to include combat service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 administrative decision issued by the Department of Veterans Affairs (VA) Medical Center in Lexington, Kentucky.

The record before the Board consists of the Veteran's paper claims file and electronic claims files located within the Veterans Benefits Management System (VBMS) and Virtual VA.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal for the issue of entitlement to payment or reimbursement for the cost of unauthorized private medical expenses incurred at Appalachian Regional Healthcare Medical Center on March 3, 2014.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issue of entitlement to payment or reimbursement for the cost of unauthorized private medical expenses incurred at Appalachian Regional Healthcare Medical Center on March 3, 2014, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in the record by the Veteran or his authorized representative in writing or at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.

In a statement received by VA on March 4, 2015, the Veteran withdrew his appeal for the issue of entitlement to payment or reimbursement for the cost of unauthorized private medical expenses incurred at Appalachian Regional Healthcare Medical Center on March 3, 2014.

Thus, there remains no allegation of error of fact or law for the Board to address with respect to this issue, the Board does not have jurisdiction to review the appeal as to this issue, and dismissal is warranted.


ORDER

The appeal as to the issue of entitlement to payment or reimbursement for the cost of unauthorized private medical expenses incurred at Appalachian Regional Healthcare Medical Center on March 3, 2014, is dismissed.





____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


